DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen 2016/0319568 (hereinafter Kristensen) in view of JP 2000-240332 (hereinafter JP332).
Re Claim 5. (New) 
Kristensen discloses a key box (Fig.1), comprising: a housing (10) having a key storage space (9; key 99) therein, comprising an opening part (at 16) that communicates with outside in a front side of the key storage space, a lid (11) that blocks the opening part, and a shaft (hinge 14) that is disposed on a lower end side of the opening part to hold the lid (11) in a rotatable manner in a front-rear direction; a holding unit (21A,B) that holds the lid in a closed posture in which the opening part is blocked; an opening operation unit (21) that releases the holding of the lid in the closed posture by the holding unit to open the lid; JP332 discloses a cord-like member (35) that comprises one end side connected to an inside of the housing (32) and another end side provided with a key holder (Fig.3) which holds a key (K2), and that couples the housing and the key holder; a signal communication section (23); a controller (22); and a housing body (10), wherein the controller has a function to give an opening operation command for the opening operation unit to open the lid (11), based on an input of an authentication signal (41) into the signal communication section, the lid (11) comprises a lid body (11), the lid body comprises a frame part (11) that projects upward from a rear surface of the lid body, when the holding of the lid in the closed posture by the holding unit is released, and the opening part is opened, JP332 further discloses the housing body (30) comprises a stopper (edge portion adjacent hinge shaft Figs. 3,6,7), and the frame part (raised cover edge portions 32; Fig.3) is in contact with the stopper (30) when the holding of the lid in the closed posture by the holding unit is released, and the opening part is opened.
It would have been obvious to one of ordinary skill in the art to modify the housing of Kristensen to include a cord like member as taught by JP332 in order to enhance the security of the key holder mechanism and further to provide the lid and housing with well known edge portions as taught  by JP332 to act as a stopper, limiting the motion of the lid in the opening direction as is old and well known in the mechanical arts.
Re Claim 6. (New)
Kristensen discloses the key box according to claim 1, wherein the controller (22) is connected to a power source (battery 30), and the power source is a primary battery (30) or a secondary battery disposed inside the housing (para [0027]).
Re Claim 7. (New)
Kristensen discloses the key box according to claim 1, wherein the signal communication section (23) receives the authentication signal via wireless communication (40,41).
Re Claim 8. (New) 
Kristensen as modified by JP322 discloses the key box according to claim 1, wherein the housing (10) comprises a startup switch (JP332; 69), and the controller (22) conducts a power saving mode (Para [0029]) that stops supplying power at least to the signal communication section during a time period in which the startup switch is not operated (JP332, para [0032,0042]).
Re Claim 9. (New) 
Kristensen as modified by JP322 discloses the key box according to claim 1, wherein the frame part (JP322, Figs 3,6,7) comprises a first frame part that is disposed on a lower end side of the lid body (32) when the lid is in the closed posture.
Re Claim 10. (New) 
Kristensen as modified by JP322 discloses the key box according to claim 5, wherein the frame part (JP322, Figs 3,6,7) comprises a second frame part that is disposed to extend in an up-down direction of the lid body (32) when the lid is in the closed posture.

Kristensen as modified by JP322 discloses the key box according to claim 5, wherein the housing body (10) comprises a rear sidewall (), a curved surface () is provided on a lower end side of the rear sidewall, the first frame part () moves in accordance with a rotation of the lid in a front-rear direction, and a gap (12) between the curved surface and the first frame part is a gap which the key does not pass through.
Re Claim 12. (New) 
Kristensen as modified by JP322 discloses the key box according to claim 1, wherein the housing comprises a cover (JP332, Fig.2 back wall of 32), a compartment (inside 32) covered with the cover is provided inside the housing, the compartment is disposed on an upper side (Fig.3) of the key storage space, and the one end side of the cord-like member (35) is connected to an inside of the compartment (inside 32).
It would have been obvious to one of ordinary skill in the art to modify the lid of Kristensen to include a back wall to the lid (11) in order to house a cord member as taught by JP332 to be advantageous in preventing tampering of the key storage apparatus.
Re Claim 13. (New)
Kristensen as modified by JP322 discloses the key box according to claim 1, wherein the opening operation unit (21) comprises: a servo motor (actuator 21A; para [0021]); and a lever (spring biased latch 21B) that rotates by driving of the servo motor, the opening operation unit opens the lid (11) by rotating the lever through driving the servo motor, and then restores the lid to a position at which the lid is located before opening the lid by rotating the lever through driving the servo motor.
Re Claim 14. (New)
Kristensen as modified by JP322 discloses the key box according to claim 1, wherein the signal communication section (23) receives the authentication signal (41) from a mobile terminal via wireless communication (40), and the mobile terminal can transmit the authentication signal only in a predetermined time period (JP332, para [0032,0041]).
Re Claim 16. (New) 
Kristensen as modified by JP322 discloses the key box according to claim 11, wherein the first frame part (edge portions of JP332, 32,30) is in contact with an undersurface of the stopper (edge portions of JP332, 30,32 as discussed above), when the holding of the lid (11) in the closed posture by the holding unit is released and the opening part is opened.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen in view of JP332 as applied to claim 5 above, and further in view of JP H7-014040 (hereinafter JP040).
Re Claim 15. (New)
Kristensen as modified by JP322 discloses the key box according to claim 5, but fails to teach wherein the housing body (30) comprises a rear sidewall (), a curved surface () is provided on a lower end side of the rear sidewall, the first frame part moves in accordance with a rotation of the lid in a front-rear direction, and the stopper () is disposed on the upper side of the curved surface to project to a front.
JP040 discloses a housing body (1; Fig. 3,5) comprises a rear sidewall (), a curved surface (Fig.5, curved bottom housing portion) is provided on a lower end side of the rear sidewall, the first frame part (4) moves in accordance with a rotation of the lid in a front-rear direction, and the stopper (upper edge surface of bottom housing portion contacts lid undersurface; Fig.5) is disposed on the upper side of the curved surface to project to a front.
It would have been obvious to one of ordinary skill in the art to provider the housing and lid of Kristensen as modified by JP332 to include a curved stopper surface as taught by JP040 to enhance the lid opening operation by limiting the opening movement as is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675